Name: Commission Regulation (EEC) No 536/92 of 2 March 1992 extending Regulation (EEC) No 3270/91 making imports of Atlantic salmon subject to observance of a minimum price
 Type: Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 No L 58/24 Official Journal of the European Communities 3. 3 . 92 COMMISSION REGULATION (EEC) No 536/92 of 2 March 1992 extending Regulation (EEC) No 3270/91 making imports of Atlantic salmon subject to observance of a minimum price Whereas the period of application of the measure adopted by Regulation (EEC) No 3270/91 , should therefore be extended by three months, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3687/91 of 28 November 1991 on the common organization of the market in fishery products ('), and in particular Article 27 (2) thereof, Whereas, in view of the serious disturbances on the Community market in salmon, the Commission, by Regulation (EEC) No 3270/91 (2), as amended by Regula ­ tion (EEC) No 3382/91 (3), has made imports of Atlantic salmon subject to observance of a minimum price ; Whereas the existence of large stocks of frozen salmon in certain third countries, together with the high production levels of fresh salmon in those countries, threatens to continue to disrupt the Community market ; whereas the objectives of Article 39 of the Treaty, particularly with regard to producers' incomes, are consequently liable to be jeopardized ; Article 1 In Article 2 of Regulation (EEC) No 3270/91 , the date '29 February 1992' is replaced by '31 May 1992'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities: It shall apply from 1 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 354, 23. 12. 1991 , p. 1 . (4 OJ No L 308 , 9 . 11 . 1991 , p. 34. (3) OJ No L 319, 21 . 11 . 1991 , p. 54.